DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  This Office Action is responsive to the Applicant’s Amendment filed on 09/01/2021, in which claims 21-29 have been canceled and entered of record.
3.  Claims 1-20 are pending for examination.

Information Disclosure Statement
4.  The Information Disclosure Statement (IDS) submitted on 09/01/2021 has been considered by the examiner and made of record in the application file. 

Priority
5.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Allowable Subject Matter
6.   Claims 1-20 are allowed.
7.   The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claims 1 and 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a compensation circuit configured to generate a plurality of data signals and a plurality of reference voltages by compensating intersymbol interference (ISI) on an input data signal that is the multi-level signal, each of the plurality of reference voltages including a plurality of compensation reference levels; a sampling circuit configured to generate a plurality of sample signals based on the plurality of data signals and the plurality of reference voltages, each of the plurality of sample signals including a plurality of decision values; an output circuit configured to generate output data based on the plurality of sample signals, and to select a current value of the output data based on a previous value of the output data, the output data including two or more bits that are different from each other; and2New ApplicationCustomer No. 74,712 Preliminary AmendmentAttorney Docket No.: SAM-59187 a mode selector configured to generate a mode selection signal used to select one of a first operation mode and a second operation mode based on an operating environment, wherein the compensation circuit and the sampling circuit are entirely enabled in the first operation mode, and the compensation circuit and the sampling circuit are partially enabled in the second operation mode”, and a combination of other limitations thereof as recited in the claims. Claims 2-18 depend on claim 1.   
          Regarding independent claim 20, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “generating a mode selection signal used to select one of a first operation mode and a second operation mode based on an operating environment; generating, by a compensation circuit, a plurality of data signals and a plurality of reference voltages by compensating intersymbol interference (ISI) on an input data signal that is the multi-level signal based on the mode selection signal, each of the plurality of reference voltages including a plurality of compensation reference levels;14New ApplicationCustomer No. 74,712 Preliminary AmendmentAttorney Docket No.: SAM-59187 generating, by a sampling circuit, a plurality of sample signals based on the mode selection signal, the plurality of data signals and the plurality of reference voltages, each of the plurality of sample signals including a plurality of decision values; and generating output data based on the plurality of sample signals, the output data including two or more bits that are different from each other, wherein a current value of the output data is selected based on a previous value of the output data, and wherein the compensation circuit and the sampling circuit are entirely enabled in the first operation mode, and the compensation circuit and the sampling circuit are partially enabled in the second operation mode”, and a combination of other limitations thereof as recited in the claim.           
8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/TRI M HOANG/ 
Primary Examiner, Art Unit 2827